DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 2/07/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, this claim was originally presented as a conditional statement (i.e., a sentence with an antecedent-consequent structure, such as an “if . . . then . . .” sentence) with the antecedent “when the sums of the sums of [the X’s and Y’s] are 100” and the consequent “each of the [X’s and Y’s are] 0 or more and 100 or less.” Applicant has amended claim 4 to remove the consequent, leaving only the antecedent. The claim is therefore structurally illogical and consequently indefinite as one having ordinary skill in the art would be uncertain as to what limitations claim 4 imparts.
Regarding claims 11-20, each of claims 11 and 15 recites that “each transmissive portion is greater than 0 and less than 100.” This language is indefinite as each transmissive portion is a physical component and not a number which can vary between 0 and 100. For the purposes of this Office Action, 
Claims 12-14 and 16-20 depend from either claim 11 or claim 15 and are, therefore, also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 does not further limit the subject matter of claim 1 as the X’s and Y’s are unitless and can be arbitrarily set to equal 100. As such, there is no conceivable display device which satisfies the limitations of claim 1 which does not also satisfy claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2019/0250450 A1).
Regarding claim 11, the Examiner notes that Applicant’s definition of transmissive portion is broad to the extent that an absence of a transmissive portion can still be considered a transmissive portion (for example, claim 21 states that an area of a transmissive portion may be “0”, i.e., a transmissive portion that is not physically present). The rejections herein will be in accordance with Applicant’s broad usage of “transmissive portion”.
Li discloses a display device (Fig. 3), comprising:
a plurality of sub-pixels (S11, S12, and S13) arrange in an active area (Fig. 3);
a plurality of light emitting portions (200) included in the respective plurality of sub-pixels; and
a plurality of transmissive portions (mislabeled in Fig. 3, corresponding to 201 and 202 in Fig. 2), included in the respective plurality of sub-pixels, and located on at least one side of the respective plurality of light emitting portions (see Fig. 3).
Under Applicant’s broad definition of “transmissive portion,” as discussed above, the Examiner is mapping each sub-pixel (SXY) of Fig. 3 of Li as having three (3) distinct transmissive portions: 1) a corresponding transmissive portion 202 along the bottom-side of each sub-pixel, 2) a corresponding transmissive portion 201 along the right-side of each sub-pixel, and 3) a transmissive portion of area = 0 along the top-side of each sub-pixel (i.e., opposite the 202’s), these transmissive portions of area = 0 not explicitly labeled by Li.
With this mapping, the plurality of sub-pixels will include at least two sub-pixels (S11 and S12) being adjacently arranged in a first direction (X direction of Fig. 3),
a first sub-pixel (S11) of first and second sub-pixels adjacently arranged among the at least two sub-pixels adjacently arranged has a first transmissive portion (bottom transmissive portion corresponding to 202) of the plurality of transmissive portions located on one side thereof, and the 12) has second and third transmissive portions (top-side transmissive portion of area = 0 and bottom transmissive portion corresponding to 202, respectively) of the plurality of transmissive portions located on both sides thereof,
wherein a width of the first transmissive portion is substantially equal to a width of a sum of the second and third transmissive portions (width of first transmissive area = width of 202, width of second transmissive area = 0, width of third transmissive area = width of 202; width of 202 = 0 + width of 202), and
the number of transmissive portions is greater than 0 and less than 100 (9 in the identified plurality of sub-pixels).
Regarding claim 12, in the plurality of transmissive portion disposed in the first direction (corresponding to 201’s in Fig. 2, mislabeled in Fig. 3), widths of two transmissive portions located on both sides of any one transmissive portion are different from each other (¶¶ 0053-0055).
Regarding claim 13, in an area except for at least one sub-pixel of the plurality of sub-pixels contacting a boundary of the active area, a width of at least one transmissive portion of the plurality of transmissive portions located between at least two light emitting portions of the plurality of light emitting portions is greater than 0 (see Fig. 3).
Regarding claim 14, at least one transmissive portion of the plurality of transmissive portions included in at least one sub-pixel of the plurality of sub-pixels contacting a boundary of the active area is located in an area except for an area between the boundary of the active area and at least one of the plurality of light emitting portions (see Fig. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-8, 10, 15-18, and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1).
Regarding claim 1, Li discloses a display device (Fig. 7) including a plurality of sub-pixels (SXY), each of the sub-pixels including a light emitting portion (200) and at least one transmissive portion (201 and 202) located adjacent to the at least one side of the light emitting portion;
wherein the plurality of sub-pixels includes three sub-pixels (S12 and unlabeled S22 and S32) being adjacently arranged in a first direction (Y direction in Fig. 7), and
wherein, when a ratio between areas of transmissive portions located on both sides of a light emitting portion of a first sub-pixel of the three sub-pixels is X1:Y1 (201’s on either side of S12, one having area X1 and the other having area Y1), a ratio between areas of transmissive portions located on both sides of a light emitting portion of a second sub-pixel of the three sub-pixels is X2:Y2 (201’s on either side of S22, one having area X2 and the other having area Y2), and a ratio between areas of transmissive portions located on both sides of a light emitting portion of a third sub-pixel of the three sub-pixels is X3:Y3 (201’s on either side of S32, one having area X3 and the other having area Y3),
wherein each of the X1, X2, X3, Y1, Y2, and Y3 are greater than 0 and less than 100 (they are greater than zero as they represent positive areas; further, as they are unitless, they can be arbitrarily scaled to be less than 100), and
wherein each sum X1 + Y1, X2 + Y2, and X3+Y3 is equal (because the area of SX1 + SX2 is constant as seen in Fig. 7 and the size of the light emitting portions is constant), and a sum of Y1 + X2 and a sum of Y2 + X3 are different from each other (see Fig. 7).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal 
Regarding claim 2, X1 is different from both X2 and X3 (see Fig. 7).
Regarding claim 3, X1, X2, and X3 are each different from one another (see Fig. 7).
Regarding claim 4, as they are unitless, the X’s and Y’s can be arbitrarily scaled to be less than 100.
Regarding claim 5, the Examiner notes that Applicant’s definition of transmissive portion is broad to the extent that an absence of a transmissive portion can still be considered a transmissive portion (for example, claim 21 states that an area of a transmissive portion may be “0”, i.e., a transmissive portion that is not physically present). The rejection of claim 5 will be in accordance with Applicant’s broad usage of “transmissive portion”.
Li’s Fig. 7 can further interpreted as including additional transmissive areas of size 0 along the top edge of light emitting portion 200. With this understanding, a ratio between areas of transmissive portions located on both sides of light emitting portions disposed in adjacent sub-pixels in the second direction will be constant (0/a = 0/b = 0/c = . . . = 0).
Regarding claim 6, the plurality of sub-pixels each further includes an auxiliary transmissive portion (202’s) located in an additional side of the light emitting portion in addition to both sides of the light emitting portion (see Fig. 7).
Regarding claim 7, the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (see Fig. 7).
Regarding claim 8, it would have been obvious to one having ordinary skill in the art at the time the application was filed to form the second signal lines to overlap with the light emitting portions for 
Regarding claim 10, the light emitting portion is an area in which a light emitting element and at least one circuit component of each of the plurality of sub-pixels (e.g., the electrical pathway from a signal to the light emitting element) are disposed, and the at least one transmissive portion is an area other than the light emitting portion of each of the plurality of subpixels (see Fig. 7).
Regarding claim 15, the Examiner notes that Applicant’s definition of transmissive portion is broad to the extent that an absence of a transmissive portion can still be considered a transmissive portion (for example, claim 21 states that an area of a transmissive portion may be “0”, i.e., a transmissive portion that is not physically present). The rejections herein will be in accordance with Applicant’s broad usage of “transmissive portion”.
Li discloses a display device (Fig. 7) including a plurality of sub-pixels (SXY), each of the sub-pixels including a light emitting portion (200) and two transmissive portions (201 and, in accordance with the broad definition used by Applicant as noted above, an unlabeled transmissive portion having an area of size 0 located on the left side of each sub-pixel opposite to transmissive portion 201) located on both sides the light emitting portion,
wherein in a boundary of two-sub-pixels adjacently disposed in the first direction among the plurality of sub-pixels, two adjacent transmissive portions of the two transmissive portions included in each of the two sub-pixels are disposed to contact each other (each transmissive portion 201 will contact an unlabeled transmissive portion having an area of size 0 as discussed above), and
the number of transmissive portions is greater than 0 and less than 100 (70 in Fig. 7).

Regarding claim 16, Li further discloses that the plurality of sub-pixels each further includes an auxiliary transmissive portion (202) located on another side different from the one side of the light emitting portion and connected to the transmissive portion (see Fig. 7).
Regarding claim 17, the auxiliary transmissive portions in adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (see Fig. 7).
Regarding claim 18, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to form the second signal lines to overlap with the light emitting portions for the obvious benefit of reducing the distance between a second signal line and the light emitting portion it is powering. Further at least a part of the at least one of the first signal lines is disposed to overlap with an area other than the light emitting portion, as the first signal lines extend in the first direction and every line in the first direction that spans the device must cross an area without a light emitting portion (see Fig. 7).
Regarding claim 20, a transmissive portion included in at least one sub-pixel (rightmost transmissive portion in a right-most sub-pixel) located in an outermost area among the plurality of sub-pixels is located in area between an outer boundary of the outermost area and a light emitting portion of the at least one sub-pixel (see Fig. 7).

Li discloses a display device (Fig. 1) including a plurality of sub-pixels (see Fig. 1), each of the sub-pixels including a light emitting portion (10) and at least one transmissive portion (columns 11) located adjacent to the at least one side of the light emitting portion;
Wherein the plurality of sub-pixels includes three sub-pixels (see annotated copy of Fig. 1, below) being adjacently arranged in a first direction (X direction), the three sub-pixels including a first, second, and third sub-pixel (left to right sub-pixels, respectively), the second sub-pixel being between the first sub-pixel and the third sub-pixel, 
wherein the first sub-pixel has a first transmissive portion on one side of the first sub-pixel, the first transmissive portion having a width, X1, in the first direction (see annotated copy of Fig. 1, below),
wherein the first sub-pixel has a second transmissive portion on one side of the first sub-pixel, the second transmissive portion having a width, Y1, in the first direction (see annotated copy of Fig. 1, below),
wherein the second sub-pixel has a first transmissive portion on one side of the second sub-pixel, the first transmissive portion having a width, X2, in the first direction (see annotated copy of Fig. 1, below),
wherein the second sub-pixel has a second transmissive portion on one side of the second sub-pixel, the second transmissive portion having a width, Y2, in the first direction (see annotated copy of Fig. 1, below),

wherein the third sub-pixel has a second transmissive portion on one side of the third sub-pixel, the second transmissive portion having a width, Y3, in the first direction (see annotated copy of Fig. 1, below),
wherein each sum X1 + Y1, X2 + Y2, and X3+Y3 is equal, and a sum of Y1 + X2 and a sum of Y2 + X3 are different from each other (see annotated copy of Fig. 1, below. The subpixels and transmissive portions can be chosen with X1, Y2, and Y3 set to 100 arbitrary units with Y1, X2, and X3 equal to 0, and an intervening, extra transmissive portion (Z1) located only between the first two of the three sub-pixels.).
Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.


    PNG
    media_image1.png
    668
    659
    media_image1.png
    Greyscale

Regarding claim 22, as the rows in Fig. 1 of Li are identical, the device is understood to include a fourth sub-pixel (equal to the first sub-pixel but in the row above the first sub-pixel, having the same transmissive areas) adjacently positioned to the first sub-pixel in the second direction, the fourth sub-pixel having transmissive portions on opposite ends of the fourth sub-pixel (see Fig. 1), a width of a transmissive portion of the fourth sub-pixel in the first direction being identical to the width X1 of the first transmissive portion of the first sub-pixel (as they are identical), and a width of an opposite 
Regarding claim 23, as the rows in Fig. 1 of Li are identical, the device is understood to include a fifth sub-pixel (equal to the second sub-pixel but in the row above the second sub-pixel, having the same transmissive areas) adjacently positioned to the second sub-pixel in the second direction, the fifth sub-pixel having transmissive portions on opposite ends of the fifth sub-pixel (see Fig. 1), a width of a transmissive portion of the fifth sub-pixel in the first direction being identical to the width X2 of the first transmissive portion of the second sub-pixel (as they are identical), and a width of an opposite transmissive portion of the fifth sub-pixel in the first direction being identical to the width Y2 of the second transmissive portion of the second sub-pixel (as they are identical).
Regarding claim 24, a width of a light emitting portion of the plurality of sub-pixels including the first, second, third, fourth, and fifth sub-pixels is constant (see Fig. 1).
Regarding claim 25, X1 is different from X2 and X3 (see annotated copy of Fig. 1, above).
Regarding claim 27, Li discloses that the plurality of sub-pixels each further include an auxiliary transmissive portion (rows of 11 in Fig. 1) located at an additional side of the light emitting portion in addition to both sides of the light emitting portion.
Regarding claim 28, Li further discloses an embodiment in which the auxiliary transmissive portions of adjacent sub-pixels of the plurality of sub-pixels are disposed asymmetrically (Fig. 9).
Alternatively regarding claim 21, the Examiner notes that Applicant’s definition of transmissive portions is broad to the extent that an absence of a transmissive portion can still be considered a transmissive portion (the claim states that the width of a transmissive portion may be “0”, i.e., a transmissive portion that is not physically present). The rejections herein will be in accordance with Applicant’s broad usage of “transmissive portion”.

Wherein the plurality of sub-pixels includes three sub-pixels (see annotated copy of Fig. 1, below) being adjacently arranged in a first direction (X direction), the three sub-pixels including a first, second, and third sub-pixel (left to right sub-pixels, respectively), the second sub-pixel being between the first sub-pixel and the third sub-pixel, 
wherein the first sub-pixel has a first transmissive portion on one side of the first sub-pixel, the first transmissive portion having a width, X1, in the first direction (see annotated copy of Fig. 1, below),
wherein the first sub-pixel has a second transmissive portion on one side of the first sub-pixel, the second transmissive portion having a width, Y1, in the first direction (see annotated copy of Fig. 1, below),
wherein the second sub-pixel has a first transmissive portion on one side of the second sub-pixel, the first transmissive portion having a width, X2, in the first direction (see annotated copy of Fig. 1, below),
wherein the second sub-pixel has a second transmissive portion on one side of the second sub-pixel, the second transmissive portion having a width, Y2, in the first direction (see annotated copy of Fig. 1, below),
wherein the third sub-pixel has a first transmissive portion on one side of the third sub-pixel, the first transmissive portion having a width, X3, in the first direction (see annotated copy of Fig. 1, below),
wherein the third sub-pixel has a second transmissive portion on one side of the third sub-pixel, the second transmissive portion having a width, Y3, in the first direction (see annotated copy of Fig. 1, below),

Li does not explicitly disclose first and second signal lines arranged as claimed. However, forming a plurality of first and second signal lines to be perpendicular to each other is well-known in the art (see ¶ 0051 of Fang). There is a benefit to forming lines as such as grid layout of signal lines allows easy assignment of power to individual pixels which are located at intersections of the first and second signal lines. It would have been obvious to one having ordinary skill in the art to form a plurality of first signal lines arranged in the first direction and a plurality of second signal lines arranged in a second direction different from the first direction such that the sub-pixels each receive signals from at least one of the first signal lines and at least one of the second signal lines for this benefit.

    PNG
    media_image2.png
    668
    659
    media_image2.png
    Greyscale

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 8, above, and further in view of Smith et al. (US 2005/0132306 A1).
	Regarding claim 9, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to .  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0250450 A1) in view of Fang et al. (US 2020/0119054 A1) as applied to claim 18, above, and further in view of Smith et al. (US 2005/0132306 A1).
Regarding claim 19, Fang does not disclose that the signal lines are arranged asymmetrically. However, it is well known in the art to form signal lines to be asymmetric (¶ 0009 of Smith). There is a benefit to forming signal lines as such in that it reduces cross-talk (ibid). It would have been obvious to one having ordinary skill in the art to form signal lines in adjacent sub-pixels, including in the region overlapping the area other than the light emitting portion, to be asymmetric for this benefit.
Response to Arguments
Applicant has amended claim 1 to incorporate the changes discussed in the interview held with Applicant’s representative Hyun Kyu (Nathan) Lee (Limited Recognition Attorney with Registration Number L1306) on January 27, 2022. As discussed in the interview, this amendment overcomes the rejection of claim 1 presented in the prior Office Action. However, after further reviewing the Li reference when combined with Fang, a different embodiment of Li discloses the newly added limitations to claim 1.
Regarding claims 11 and 15, Applicant’s amendments to these claims were not discussed at any point during the interview (see attached Interview Agenda).
Regarding claim 21, the Examiner agreed in the interview that a different amendment which was proposed by Applicant would also overcome the rejection of claim 1 in view of Li and Fang. Applicant agreed to introduce this claim language as a new independent claim (claim 21). However, Applicant changed the language of the claim in the Amendment from the agreed upon language in the Interview (see attached Interview Agenda). The vast majority of the interview was spent discussing the equal to 0 or greater than 0.” This language ignores the progress made in the interview and, correspondingly, claim 21 is rejected for substantially the same grounds of rejection used to reject claim 1 in the prior Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         
/HERVE-LOUIS Y ASSOUMAN/              Examiner, Art Unit 2826